DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/26/2021.  Claims 1-14 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deborah Carlson on 8/31/2021.

4.	The application has been amended as follows:
Claims 2-13, line 1, change “A water-in-oil” to -- The water-in-oil --.

Allowable Subject Matter

5.	Claims 1-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Graham et al. (US Patent 4,386,171).
Graham et al. disclose a water-in-oil paint formulation where the water content is in the range of 5 to 50% by weight and the solid content is 50 to 75% by weight (claims 1 and 2, Examples).
Graham et al. do not teach or fairly suggest the claimed water-in-oil coating composition comprising a water phase emulsified in a non-aqueous liquid phase, wherein the non-aqueous phase comprises one or more binders including an autoxidizable binder, characterized in that: i. the composition has a solids content (SC) in the range of from 5 to 50 wt% based on the total weight of the composition; ii. the composition has a water content (WC) in the range of from 40 to 90 wt% based on the total weight of the composition; iii. the one or more binders have a mass-average molecular mass (Mw) expressed in gram/mole, as determined in accordance with GPC ISO 16014-1; and iv. the solids content of the composition, the water content of the composition and the mass-average molecular mass of the one or more binders are such that value A is at most 130, wherein value A is defined as:
A = [(Mw / 1400) + (1.7 x SC) + WC]
wherein Mw is expressed in gram/mole and SC and WC are each expressed in wt%.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762